Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 20 has been canceled.  Claims 1-19 and 21-22 are pending.

Election/Restrictions
Claims 11-19 and 21-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 June 2021.
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 14 June 2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik et al. (US 6076359) (Jurcik) in view of  Weisend (US 3031887).
Jurcik discloses a gas supply apparatus as best shown in Fig. 13 for supplying a gas compound obtained by vaporizing a liquid compound to a target location, the gas supply apparatus comprising: a storage vessel (gas cylinder 312) capable of storing the liquid compound; a gas compound supply pipeline (pipeline connected to top of gas cylinder 312), one end (left end) of which is connected to the storage vessel, and another end (right end labeled as “To Process”)  of which is capable of being disposed at the target location; and a temperature control device (heat transfer means 308, controller 314 and temperature sensor 318) configured to adjust a temperature of the gas compound or the liquid compound within the storage vessel to be equal to or lower than a temperature of the gas compound supply pipeline (temperature sensor 318 is connected to pipeline as shown in Fig. 13 but it is not shown whether an internal pipe temperature or a surrounding temperature is monitored), wherein the temperature control device is a device for cooling the storage vessel (because temperature control devices can decrease the temperature as well as increase the temperature).  Jurcik fails to show the temperature sensing of the surrounding temperature of the pipeline.
Weisend supplies the miss teaching and teaches in Fig. 1 that a pipeline 17 with a gas reservoir 18 and a thermostat 23 surrounding the gas reservoir 18 and sensing the surrounding temperature of a pipeline.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the temperature sensor 318 of Jurcik to sense the surrounding temperature of the pipeline to provide an accurate, stable temperature not subject to changes in gas flow rates or pressure changes.
Re claim 5, Fig. 13 shows the transmission path of a signal from the temperature sensor 318, to the controller 314, then to the heat transfer means 308.  The device of claim 1 already is required to sense/measure the surrounding temperature of the pipeline.

Re claim 9, a casing or housing chamber (cabinet 003) is shown in Fig. 10 and accommodates the storage vessel (gas cylinder 002), the temperature control device [grate 004, exhaust duct 005, plenum 006, fans 007, and heater 100 (shown in Fig. 11A, B)] and supply pipeline (head space above gas cylinders allows room for piping and connections).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik in view of Weisend as applied to claim 1 above, and further in view of Pant et al. (US 2002/0124575) (Pant).
Jurcik discloses a temperature measuring device (316) at the gas cylinder and the heat transfer means 308 is configured to receive a signal from the device 316 as shown by the dotted line connection in Fig. 13.  
The combination fails to disclose that temperature measuring device 316 measures liquid temperature.  Pant teaches a thermocouple or thermal well included in a storage vessel to directly measure liquid temperature as stated in paragraph [0077] and as shown in Fig. 3 and 5.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the temperature measuring device 316 to measure liquid temperature within the storage vessel to allow for more robust (stable) control as compared to internal gas temperature which will fluctuate more than the liquid temperature.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik in view of Weisend as applied to claim 1 above, and further in view of Mathison (US 2014/0290790).

The combination fails to disclose that temperature measuring device 316 measures gas temperature.  Mathison teaches tank temperature sensor 125 as shown in Fig. 41 which measures a gas temperature of the stored gas within tank 124.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the temperature measuring device 316 to measure gas temperature within the storage vessel to allow for sensing of the fluctuations in temperature of the gas as compared to the more stable liquid temperature.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik in view of Weisend as applied to claim 1 above, and further in view of Germond et al. (US 2011/0225986) (Germond).
Jurcik discloses a pressure measuring device (310) at the outlet of the gas cylinder and the heat transfer means 308 is configured to receive a signal from the device 310 as shown by the dotted line connection in Fig. 13.  However, the pressure measurement of Jurcik is not within the storage vessel.   Germond teaches a similarly configured gas supply apparatus as shown in Fig. 1, with a pressure transducer PT and pressure indicating controller PIC both connected to measure the pressure within the storage vessel with these pressure measuring devices both connected by software signal and electrical signal to heaters HTR-1 and HTR-Z.   It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the pressure measuring device 310 to measure pressure within the storage vessel to allow for more accurate vessel conditions to provide better control and performance.
The discussion in column 3, lines 1-6 of Jurcik suggests that the vapor pressure of the chemical contained is an important consideration with regard to the prevention of recondensation (condensation .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurcik in view of Weisend as applied to claim 1 above, and further in view of Carpenter et al. (US 6581623) (Carpenter).
The combination fails to disclose a mass flow controller.  Carpenter teaches a mass flow controller MFC-1 70 see Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a mass flow controller to regulate the flow of gas which controls the amount of gas present at the target location to optimize the processing at the target location, that is, by allowing enough flow that the processing proceeds quickly, efficiently and completely but not at such high rate or high concentration that gas recondensation occurs or that fouls the process.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733